Title: To James Madison from Alexander James Dallas, 30 September 1816
From: Dallas, Alexander James
To: Madison, James



Treasury Department Sept. 30th 1816.

POSTSCRIPT.
The Secretary of the Treasury has the honor to add that certain occurrences, happening since the foregoing report was presented, merit observation:
1st. The situation of the Public credit and resources at Boston, has enabled the Treasury to discharge the loan of 500,000 dollars, long due to the State Bank, in the following manner:
By a draft for cash, amounting to$130,000By a draft for Treasury notes ofthe new emission, bearing interest,at their par value,370,000$500,000
2. The situation of the Treasury has authorized an additional notice for the payment of Treasury notes payable in New York.
3d. The existing prospect justifies an expectation, that the Treasury will be able to pay all its engagements in the eastern States, with the local currency, before the expiration of the present year.

A.J. Dallas.

